Name: Commission Regulation (EC) No 1181/1999 of 7 June 1999 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Asia and Oceania;  plant product
 Date Published: nan

 EN Official Journal of the European Communities8. 6. 1999 L 143/3 COMMISSION REGULATION (EC) No 1181/1999 of 7 June 1999 on the issue of import licences for garlic originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 857/1999 (2), Having regard to Council Regulation (EC) No 1040/1999 of 20 May 1999 concerning a protective measure applic- able to imports of garlic from China (3), and in particular Article 1(3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (4), as amended by Regulation (EC) No 1662/ 94 (5), the release for free circulation in the Community of garlic imported from third countries is subject to presen- tation of an import licence; Whereas Article 1(1) of Regulation (EC) No 1040/1999, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1999 to 31 May 2000; Whereas, given the criteria laid down in Article 1(2) of that Regulation and the import licences already issued, the quantity applied for on 1 June 1999 is in excess of the maximum monthly quantity given in the Annex to that Regulation for the month of June 1999; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications; whereas the issue of licences in response to applications lodged after 1 June 1999 and before 1 July 1999 should be refused, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for from 1 June 1999 pursuant to Article 1 of Regulation (EEC) No 1859/93 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 2,70303 % of the quantity applied for, having regard to the information available to the Commission on 7 June 1999. For the abovementioned products applications for import licences lodged after 1 June 1999 and before 1 July 1999 shall be refused. Article 2 This Regulation shall enter into force on 8 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. (2) OJ L 108, 27.4.1999, p. 7. (3) OJ L 127, 21.5.1999, p. 10. (4) OJ L 170, 13.7.1993, p. 10. (5) OJ L 176, 9.7.1994, p. 1.